            Case 1:20-cv-11049-CM Document 6 Filed 02/08/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RANDY SOWELL,

                                 Plaintiff,
                                                                   20-CV-11049 (CM)
                     -against-
                                                               ORDER OF DISMISSAL
CAPTAIN KELLY, et al.

                                 Defendants.

COLLEEN McMAHON, Chief United States District Judge:

         By order dated January 4, 2021, the Court directed Plaintiff, within thirty days, to submit

an updated prisoner authorization or pay the $402.00 in fees required to file a civil action in this

Court. That order specified that failure to comply would result in dismissal of the complaint.

Plaintiff has not filed an updated prisoner authorization or paid the fee. Accordingly, the

complaint is dismissed without prejudice. See 28 U.S.C. §§ 1914, 1915.

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order

would not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal.

Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     February 8, 2021
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge
